Case 1:19-cr-00254-ALC Document 19-1 Filed 05/24/19 Page 1of1

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

Plaintiff,
19 cr 00254 (ALC)
-against-
AFFIDAVIT
REGINALD FOLWER
Defendant.

 

I, N. Scott Rosenblum, solemnly swear or affirm that I am in good standing of the bar of the
State of Missouri and there are no pending disciplinary proceedings against me in any state or
federal court. I have never been convicted of a felony. I have never been censured, suspended,

disbarred or denied admission or readmission by any court.

 

120.8. Central Ave., Ste. 130, Clayton, MO 63105
(Signature) (Business Address)

NE Scott ROSMbluinn

N, SCOTT ROSENBLUM (printed)

 

 

 

State of Missouri Bar: 33390 St. Louis, Missouri 63105
(State & Bar Number) (City, State, Zip)
nrosenblum/a@rsflawfirm.com 314-862-4332
{email} (Business Telephone Number)
STATE OF MISSOURI )

)

COUNTY OF SE LOUIS )

Subscribed and sworn to before me this \ | th day of | \ AY , 2019,

JENNIFER JONES

 
     
 

Notary Public - Notary Seal
Jefferson County - State of Missouri f

. 4 Cammission Number 14623146 ;
Notary Public 4 My Commission Expires Jul 17, 2022 2

My Commission Expires: J U ly 1, 2099

 
   

  
      

 

 
